Clarkson, J.
Tbe charge of tbe court below is not in tbe record, and tbe presumption of law is that tbe court below charged tbe law applicable to tbe facts.
Tbe first contention of defendant: Did bis Honor err in overruling tbe motion of defendant to require tbe private prosecutors to state by whom they were retained? We think not.
In S. v. McAfee, 189 N. C., 320 (321), we find: “A solicitor is tbe most responsible officer of tbe court, and has been spoken of as Its right arm.’ He is a constitutional officer, elected in bis district by tbe qualified voters thereof, and bis special duties prescribed by tbe Constitution, Art. IY, sec. 23 (Judicial Department), 'and prosecute on behalf of tbe State in all criminal actions in tbe Superior Courts, and advise tbe officers of justice in bis district.’ It is said in Lewis v. Comrs., 14 N. C., p. 198: A solicitor is not a judicial officer.’ ”
In S. v. Lea, 203 N. C., 13 (26), it is said: “Tbe appearance of counsel for tbe prosecution, other than tbe solicitor of tbe district, was a matter which tbe trial court necessarily bad under its supervision. Tbe solicitor at no time relinquished control of tbe case, nor does it appear that tbe assistance of other counsel was not requested or welcomed by him. But without regard to situations, different from tbe one now in band, we bold that on tbe present record, tbe matter was in tbe control and sound discretion of tbe presiding judge.”
In 22 R. C. L. (Prosecuting Attorneys), p. 93, it is said: “At common law criminal prosecutions were generally carried on by individuals interested in tbe punishment of tbe accused and not by tbe public. Tbe private prosecutor employed bis own counsel, bad tbe indictment found and tbe case laid before tbe grand jury, and took charge of tbe trial before tbe petit jury. While under tbe present practice officers are appointed or elected for tbe express purpose of managing criminal business, tbe old practice survives in most jurisdictions to tbe extent that counsel employed by tbe complaining witness or by other persons desirous of a conviction are permitted to assist tbe prosecuting attorney in tbe conduct of tbe prosecution, and, as a general rule, no valid objection can be raised by tbe accused to allow tbe prosecuting attorney to have tbe assistance of private members of tbe bar. . . . (p. 94) It is *411within the discretion of the trial court to allow special counsel to aid the prosecuting attorney in the prosecution of a case, and such discretion will be interfered with only on a showing of abuse thereof. ... In all such cases it is within the discretion of the court to appoint competent counsel to assist, or to permit counsel employed by private parties, or even volunteers, to appear for that purpose.”
Allowing the solicitor to have private counsel to assist him is largely in the discretion of the trial judge, whose duty it is to prevent injustice and oppression, and only to permit such assistance as fairness and justice may require.
Art. I, sec. 11, of the Constitution of N. C., is as follows: “In all criminal prosecutions every man has the right to be informed of the accusation against him and to confront the accusers and witnesses with other testimony, and to have counsel for his defense, and not be compelled to give evidence against himself, or to pay costs, jail fees, or necessary witness fees of the defense, unless found guilty.”
"We do not think that the permission by the court of assistant counsel to the solicitor impinges this provision.
In Handley v. State (Ala.), 106 So., 692 (694-5), it is said: “Special counsel may appear in the prosecution as an assistant to the solicitor and with the consent of the court. The management of the case remains with the official representative of the state, in whose name the special counsel appears. The consent of the state is all the authority needed by special counsel; hence, a motion by defendant to require special counsel to show his authority is properly overruled (citing Ala. cases). ‘In the absence of statute, the state cannot be compelled to disclose the names of private prosecutors or informers, especially where it is not shown that defendant will be prejudiced by the want of such information.’ 16 C. J., 801; State v. Fortin, 106 Me., 382, 76 A., 890, 21 Ann. Cas., 454; Barkman v. State (Tex. Or. App.), 52 S. W., 69. The rule is founded upon the public policy that encourages the citizen to give aid in the detection and punishment of crime. . . . The official representative of the state has the first duty to see that no abuses arise, and a failure of duty in this regard will not be presumed unless made to affirmatively appear.”
The defendant did not request the court below to find the facts upon which his motion was based, so that this Court could determine if his objection was well founded. The trial court exercised its discretion, and on the facts of this record we see no error.
We think the evidence of Nina Hunter as to the dying declarations of Yera Carden competent. “The court: Said what? Ans.: Said she was not going to live, said she would not even live until they got her to the hospital if they did not get her there pretty quick because she was *412bleeding to death. . . . Q. After you got in the room and after she made the statement to you that she did not expect to live ? Ans.: What did she say then? Q. Yes, what did she say then with reference to who shot her ? Ans.: She told me that Buck had shot her — she called me by my name when I first got there. Q. Said what? Ans.: Said Buck had shot her and had killed her. Q. Did she make any further statement about how the shooting occurred? . . . Ans.: Yes, she said when she got up, she was fixing to leave the room, and when she got up, she went to reach over in the chair behind the door to get her apron to go in the kitchen, she said when she got up was when he shot her the first time. ... I went to the hospital on Sunday afternoon and was there Sunday night. She said she was going to die Sunday afternoon. On that occasion she said that Buck had shot her and killed her. She called her husband Buck. She called him that all the time. . . . She told us she was going to die and she wanted to see all the folks, Sunday afternoon about five o’clock; well, she said her husband had killed her, she told that over again, said that he had killed her. She told about the same thing she did the first day; she said when she got up out of her chair, he shot and the first shot went through her head and she fell, said when she fell, he just kept shooting and shot her four or five times, she said he shot her five times, which was correct, and kept shooting her, and after shooting her he picked her up and pitched her over there on the day bed.”
In S. v. Wallace, 203 N. C., 284 (288), we find: “Dying declarations are an exception to the rule which rejects hearsay evidence, but the conditions under which they are admitted by the courts have often been defined. At the time they are made the declarant must be in actual danger of death and must have full apprehension of his danger; and when the proof is offered death must have ensued. S. v. Mills, 91 N. C., 581. These declarations are received on the general principle that they are made in extremity — ‘when,’ as said by Eyre, C. B., The party is at the point of death, and when every hope of this world is gone; when every motive to falsehood is silenced, and the mind is induced by the most powerful considerations to speak the truth. A situation so solemn, and so awful, is considered by the law as creating an obligation equal to that which is imposed by a positive oath administered in a court of justice.’ Rex v. Woodcock, 168 Eng. Reports, 352.” S. v. Layton, 204 N. C., 704; S. v. Ham, 205 N. C., 749; S. v. Dalton, 206 N. C., 507.
The exception and assignment of error “as to the evidence of Mrs. Cates, who testified that Nina Hunter’s character was good but upon examination admitted that she had never heard it discussed,” cannot be sustained. The witness further testified: “(Question by the court): How long did you live near her, madam; how long have you known her ? *413Ans.: Been knowing her seven or eight years. Q. What opportunity have you had of knowing her character? Ans.: Well, I have been in her company and been off with her. Q. Off and on over that period of time? Ans.: Tes, sir.” S. v. Steen, 185 N. C., 768.
The exception and assignment of error made by defendant as to the exclusion of evidence contradicting Nina Hunter, as to incriminating matters, etc., asked her on cross-examination and denied by her, cannot be sustained.
In S. v. Patterson, 24 N. C., 346 (353), Gaston, J., says: “It is well settled that the credit of a witness may be impeached by proof that he has made representations inconsistent with his present testimony, and whenever these representations respect the subject matter, in regard to which he is examined, it never has been usual with us to inquire of the witness, before offering the disparaging testimony, whether he has or has not made such representations. But with respect to the collateral parts of the witness’ evidence, drawn out by cross-examination, the practice has been to regard the answers of the witness as conclusive, and the party so cross-examined shall not be permitted to contradict him. Of late, however, it is understood that this rule does not apply in all its rigor, when the cross-examination is as to matters which, although collateral, tend to show the temper, disposition, or conduct of the witness in relation to the cause or the parties. His answers as to these matters are not to be deemed conclusive, and may be contradicted by the interrogator.” S. v. English, 201 N. C., 295.
In S. v. Jordan, 207 N. C., 460 (461), is the following: “The general rule is that answers made by a witness to collateral questions on cross-examination are conclusive, and that the party who draws out such answers will not be permitted to contradict them; which rule is subject to two exceptions, first, where the question put to the witness on cross-examination tends to connect him directly with the cause or the parties, and second, where the cross-examination is as to matter tending to show motive, temper, disposition, conduct, or interest of the witness toward the cause or parties. S. v. Patterson, 24 N. C., 346; S. v. Davis, 87 N. C., 514; Cathey v. Shoemaker, 119 N. C., 424; In re Craven’s Will, 169 N. C., 561. It is clear that the testimony of the defendant elicited on cross-examination is not within either of the exceptions to the general rule, since its sole purpose was to disparage and discredit the witness.”
The answers of Nina Hunter to the collateral matters on cross-examination were conclusive. At least, on this record the exclusion of such evidence was not prejudicial or reversible error. The matter was largely in the discretion of the court below.
For the reasons given, in the judgment of the court below there is
No error.